EXHIBIT WINLAND ELECTRONICS, INC. ANNOUNCES RESULTS OF ITS 2 Mankato, Minn. / May 7, 2009 - Winland Electronics, Inc. (AMEX: WEX), a leading designer and manufacturer of custom electronic control products and systems, announced today the voting results for proposals considered at its annual shareholders’ meeting held on May 5, 2009.Three matters were presented for shareholder approval: 1. To set the number of members of the Board of Directors at five; 2. To re-elect Lorin E. Krueger, Thomas J. de Petra, Thomas J. Goodmanson, Richard T. Speckmann and Thomas J. Brady as directors; and 3. To increase the number of shares available under the Company’s 2008 Equity Incentive Plan from 300,000 to All proposals were approved by the shareholders. The
